
	
		II
		111th CONGRESS
		1st Session
		S. 2109
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Bond introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on mixtures
		  of imidacloprid ((1-[(6-Chloro-3-pyridinyl)methyl]-N-nitro-2-imidazolidinimine)
		  with cyfluthrin ((R)-cyano-(4-fluoro-3-phenoxy)phenyl)methyl
		  (1R,3R)-3-(2,2-dichloroethenyl)-2,2-dimethylcyclopropane-1-carboxylate) or its
		  beta-cyfluthrin isomer.
	
	
		1.Mixtures of imidacloprid
			 ((1-[(6-Chloro-3-pyridinyl)methyl]-N-nitro-2-imidazolidinimine) with cyfluthrin
			 ((R)-cyano-(4-fluoro-3-phenoxy)phenyl) methyl
			 (1R,3R)-3-(2,2-dichloroethenyl)-2,2-dimethylcyclopropane-1-carboxylate) or its
			 beta-cyfluthrin isomer
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Mixtures of imidacloprid
						((1-[(6-Chloro-3-pyridinyl)methyl]-N-nitro-2-imidazolidinimine) (CAS No.
						138261–41–3) with cyfluthrin ((R)-cyano-(4-fluoro-3-phenoxy)phenyl)methyl
						(1R,3R)-3-(2,2-dichloroethenyl)-2,2-dimethylcyclopropane-1-carboxylate) (CAS
						No. 68359–37–5) or its beta-cyfluthrin isomer, including application adjuvants
						(provided for in subheading 3808.91.25)2.4%No
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
